Title: Conversation with George Hammond, [24 February–7 March, 1793]
From: Hamilton, Alexander,Hammond, George
To: 


[Philadelphia, February 24–March 7, 1793]
At Governor Simcoe’s desire I have the honor of inclosing the copy of a despatch, which I have received from that Gentleman, explanatory of the reasons that prompt him to decline a compliance with the request of the American Ministers (conveyed through me as stated in my No: 3) that he would contribute his assistance to their agent in the attempts to procure in that quarter a supply of provisions for the Indians at the approaching Council.
In communicating the contents of this dispatch to Mr. Hamilton, who had also received information to the same effect from General Hull, I endeavoured to enforce the propriety of the motives that had dictated Governor Simcoe’s refusal, as proceeding from the circumstances of his official situation, and not from any disposition to impede the progress or effect of the negociations. Mr. Hamilton expressed his regret at the refusal itself and his apprehension, that whatever might be his own personal sentiments, it would be difficult to impress the inhabitants of this country with a proper conviction of the real cause in which it had originated.
From the point immediately under discussion, our conversation naturally diverged into a more extensive investigation of the general subject to which it referred. In the course of which Mr. Hamilton assured me that it was a source of the deepest concern to this government that it had not hitherto been able to come to an understanding with the court of Great Britain on the particular matters that still remained undecided between the two countries. To this I replied, that the pressure of temporary business alone had hitherto prevented his Majesty’s Ministers from attending to this object, but that I expected to receive in a very short time some further instructions respecting it.
As Mr. Hamilton’s general reasoning in this conversation was similar to that which he has employed upon former occasions, it is unnecessary for me to trouble your Lordship with a repetition of it at present.
